Citation Nr: 1735274	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-18 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, diagnosed as ischemic heart disease (IHD), post coronary artery bypass graft (CABG), claimed as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973 in the United States Air Force during the Vietnam War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in October 2016. A copy of the hearing transcript is of record.


FINDINGS OF FACT

1. IHD was not shown in service and the weight of the evidence is against a finding that the Veteran's current IHD is etiologically related to such service.

2. The Veteran served at the Udorn Royal Thai Air Force Base in Thailand during the Vietnam War Era and his military occupational specialty is listed as a supply fuel specialist; however, service in Vietnam is not shown.  Moreover, he did not serve as a security policeman, security patrol dog handler, member of a security police squadron, nor did he regularly service C-123 aircraft; thus, exposure to an herbicide agent may not be presumed and the evidence does not document that the Veteran was otherwise directly exposed to an herbicide agent during active service.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), (d), 3.309(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

A. Direct Service Connection

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B. Presumptive Service Connection for Diseases Associated with Exposure to Certain Herbicide Agents

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including IHD, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). In order to establish qualifying "[s]ervice in the Republic of Vietnam," a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii); VAOPGCPREC 27-97.

Exposure to herbicide agents in Thailand may be presumed if the Veteran was stationed at The Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and the Veteran's Military Occupational Specialty (MOS) involved service as a security policeman, security patrol dog handler, member of a security police squadron, or other service on or near the base perimeter. See VBA Manual M21-1; IV.ii.1.H.5.a.; IV.ii1.H.2.c; IV.ii.2.C.3.m. (2016). Additionally, VA recently amended its regulation governing individuals presumed to have been exposed to certain herbicide agents by expanding it to include individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era. See 38 C.F.R. §3.307 (a)(6)(v). "[R]egularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.

The Veteran contends that his IHD developed as a result of his service during the Vietnam War Era; specifically, he asserts that he developed IHD due to exposure to Agent Orange. In an October 2016 hearing before the Board, he testified that he came in contact with Agent Orange while working on the flight line servicing aircraft during the Vietnam War Era. See Transcript at 3. He stated that he was stationed in Udorn, Thailand and refueled aircraft that were carrying Agent Orange. He specifically listed the C130, 141, F1-105, and F4 as the aircraft that he serviced. Additionally, he endorsed that his supply squadron would fly into the Vietnam mainland to deliver supplies and to refuel. See September 2013 VA Form 9. He noted that he would "get out of the plane while refueling and wait until refueling was finished and load back up and fly to the next position."

Direct Service Connection

The question for the Board is whether the Veteran's current diagnosis of IHD either began during active service, or is etiologically related to an in-service disease or injury. The Board finds that there is no evidence linking the Veteran's current IHD with his service. While the Veteran has not asserted service connection on a direct basis, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

With respect to element (1), a current disability, the Veteran has the presence of a current heart condition, diagnosed as IHD.

In November 2011, the Veteran was afforded a VA examination to assess his heart condition. The examiner diagnosed the Veteran with IHD, listing an onset in "approximately 2000." He noted that the Veteran had a history of CABG surgery, Congestive Heart Failure (CHF), and that he took medications to treat his heart condition. Medical evidence from February 2002 to November 2011 confirms that the Veteran has received regular treatment for IHD, which was confirmed by x-ray, electrocardiograph (EKG), and stress test. The examiner noted that there was no presence of current ventricular hypertrophy.

VA treatment records confirm that the Veteran has been diagnosed with IHD. Accordingly, a current disability is established, and the question becomes whether that disability is related to service. Unfortunately, following review of the record, the Board finds that the probative evidence weighs against a relationship, such that service connection for ischemic heart disease is not warranted.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran was diagnosed with left ventricular hypertrophy in-service.

The Veteran's service treatment records reveal that, based on EKG, he was diagnosed with left ventricular hypertrophy. See February 1972 STR. No treatment was prescribed for the condition. The Veteran's separation examination listed him in good health and did not endorse any cardiovascular conditions.

While a diagnosis of IHD was not incurred in service, the Board finds that the incurrence of an in-service heart condition has been met with the diagnosis of left ventricular hypertrophy. See Clemons v. Shinseki, 20 Vet. App. 1 (2009) (when a claimant makes a claim, he or she is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labelled).

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's heart condition, IHD, is etiologically related to service.

While the Veteran is competent to report that he has been treated for a heart condition, he lacks the necessary education, training, and experience to offer a medical diagnosis or etiology opinion for his IHD. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Additionally, the Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). Since the Veteran's claim relies on an etiology opinion linking a heart disability to an in-service event, his claim lacks the necessary evidence to support this element.

In the November 2011 VA examination, the examining physician noted the positive 1972 EKG in the Veteran's service treatment records diagnosing left ventricular hypertrophy. He endorsed that "this finding is frequently seen in muscular patients" and had no relationship to the ischemic heart disease that the Veteran developed in 2000. He opined that there was "absolutely no evidence of ischemic heart disease until about 2000." He concluded that the Veterans current IHD is less likely than not incurred in or caused by his service.

The Board finds that there is no medical evidence linking the Veteran's current IHD with an in-service event or incident. Therefore, element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury, IHD, and any in-service incurrence or event, has not been met. As such, direct service connection of IHD is not warranted.

Presumptive Service Connection

Turning to the applicable presumptions, the evidence of record does not demonstrate that the Veteran had qualifying "[s]ervice in the Republic of Vietnam" as that phrase has been defined, such that herbicide agent exposure may be presumed. 38 U.S.C.S. § 1116 ; 38 C.F.R. §§ 3.307, 3.309(e).

In May 2011, the VA produced a memorandum addressing the Veteran's Vietnam War Era service. See May 2011 Nehmer Memorandum. The VA confirmed that the Veteran did not have service in the Republic of Vietnam as defined by law, or that there was evidence showing exposure to herbicide agents during military service. VA noted that the Veteran was stationed at the Udorn Royal Air Force Base in Thailand; however, his service did not include a qualifying MOS to be considered for Agent Orange Exposure. VA concluded that "in the absence of any conclusive evidence that the Veteran served in the Republic of Vietnam, further review of Nehmer is not required." See Nehmer v. U.S. Dep't of Veterans Affairs, 32 F.Supp.2d 1175 (N.D. Cal. 1999); See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

VA produced a memorandum, C-123 Aircraft Agent Orange Exposure Claims, which listed Air Force Specialty Codes and Units which serviced these aircraft. The Veteran's service treatment records indicate that his MOS was a supply fuel specialist with the 432 Supply Squadron (PACAF). See March 1972 DD 214. The VA noted that this MOS was not that of a security policeman, security patrol dog handler, member of a security police squadron, or other service on or near the base perimeter. Additionally, the 432 Supply Squadron (PACAF) was not listed as a qualifying unit which was exposed to herbicides. Therefore, herbicide agent exposure in Thailand cannot be conceded.

The local VA Regional Office has reviewed the Service Treatment Records, DD 214, military personnel records, and PIES 034, but found that no herbicide agent exposure could be located. 

The Board also finds that the preponderance of evidence weighs against a finding that the Veteran served in the Republic of Vietnam, performed duties along the perimeter at Udorn Airbase in Thailand, or regularly and repeatedly operated, maintained, or served onboard C-123 aircraft used in the spraying of herbicide agents during the Vietnam era; therefore, he is not presumed to have been exposed to herbicide agents during such service. In short, while his service involved some dealings with C-123 aircraft; it is not of the frequency to presume exposure to herbicide agents. Moreover, there is no conclusive evidence confirming any visits to Vietnam, as alleged.  In this respect, the reference to receipt of the Republic of Vietnam Campaign Medal and the Vietnam Service Medal, unfortunately, do not serve to verify service in the Republic of Vietnam.  Finally, while he served in Thailand, his duties did not require daily work on or near the base perimeter.  



ORDER

Entitlement to service connection for ischemic heart disease status post coronary artery bypass graft (CABG) is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


